Dissenting Opinion Filed September 8, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00376-CV

           THE UNIVERSITY OF TEXAS AT DALLAS, Appellant
                               V.
                RICHARD J. ADDANTE, PH.D., Appellee

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-03714-A

                          DISSENTING OPINION
           Before Justices Partida-Kipness, Pedersen, III, and Goldstein
                        Opinion by Justice Partida-Kipness
      Based on the record before us, I would affirm the trial court’s order denying

appellant’s plea to the jurisdiction. Because the majority does not, I dissent.

      The University of Texas at Dallas (UTD) challenged the existence of

jurisdictional facts to support Richard J. Addante’s claims against it. In such cases,

the court must consider the evidence submitted by the parties. Tex. Dep’t of Parks

& Wildlife v. Miranda, 133 S.W.3d 217, 226–27 (Tex. 2004). If the movant asserts

and supports its contention that the trial court lacks subject-matter jurisdiction, the

non-movant must raise a jurisdictional fact issue to avoid dismissal. City of Dallas

v. Heard, 252 S.W.3d 98, 102 (Tex. App.—Dallas 2008, pet. denied) (citing
Miranda, 133 S.W.3d at 228). Applying the legal sufficiency standard to the parties’

evidence, the court must take as true all evidence favorable to the non-movant,

indulging every reasonable inference and resolving any doubts in the non-movant’s

favor while not disregarding evidence and inferences unfavorable to the non-movant

if reasonable jurors could not. Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d

755, 771 (Tex. 2018); City of El Paso v. Heinrich, 284 S.W.3d 366, 378 (Tex. 2009).

A non-movant need only raise a genuine issue of material fact to overcome a

challenge to the trial court’s subject-matter jurisdiction. Clark, 544 S.W.3d at 771. I

will address four aspects in which I think the majority has erred in applying this

standard.

      Addante’s Evidence

      At the outset, I note that the majority paid only scant attention to the key issue

on appeal: the admissibility of Addante’s evidence. Addante filed three responses,

three declarations, and multiple documents in response to UTD’s plea. UTD

objected to Addante’s first two declarations as containing conclusory statements,

legal conclusions, and hearsay. The trial court overruled UTD’s objections, and UTD

contends on appeal that this was an abuse of discretion. The majority summarily

concludes Addante’s declarations and evidence are not competent evidence. I

disagree.

      Our review of the trial court’s ruling on UTD’s plea mirrors that of a

traditional summary judgment. Clark, 544 S.W.3d at 771 (citing Miranda, 133

                                         –2–
S.W.3d at 225–26). Rule 166a requires affidavits supporting or opposing summary

judgment to be made on personal knowledge and state facts that would be admissible

in evidence. TEX. R. CIV. P. 166a(f). The rule also requires that sworn or certified

copies of documents referred to in an affidavit be attached to the same. Id. However,

defects of form in affidavits or attachments “will not be grounds for reversal unless

specifically pointed out by objection by an opposing party with opportunity, but

refusal, to amend.” Id. The record does not reflect that UTD objected to Addante’s

declarations on these grounds. Regardless, “[e]ven if the trial court abused its

discretion in admitting certain evidence, reversal is only appropriate if the error was

harmful, i.e., it probably resulted in an improper judgment.” U-Haul Int’l, Inc. v.

Waldrip, 380 S.W.3d 118, 132 (Tex. 2012).

      UTD objected that certain statements contained in Addante’s first two

declarations were conclusory, legal conclusions, or hearsay. Without analyzing any

of the statements at issue, the majority summarily concludes that Addante’s

declarations “are replete with conclusory statements that lack support” and

“enumerate actions, acknowledgements, and admissions attributed to UTD [that are]

without support and outside of Addante’s personal knowledge.” To the contrary,

many of the allegedly conclusory statements cited by UTD are merely statements of

fact. For example, Addante declared that McIntyre “acknowledged that I ‘did a good

job’ and ‘was doing fine.’” Addante also declared, “I filed an EEOC charge based

on the discrimination and retaliation. UTD then terminated my employment.” UTD

                                         –3–
contends these are conclusory statements, yet they are statements of fact susceptible

to being readily controverted. See Ryland Grp. v. Hood, 924 S.W.2d 120, 122 (Tex.

1996). There are many other statements like these that the majority fails to analyze.

      Although Addante’s declarations do contain legal conclusions, the same

statements also contain proper statements of fact. Thus, the statements are not

entirely inadmissible. For example, Addante’s first affidavit offered as “evidence of

pretext” that he “did not receive the lowest evaluations” and “[o]ther employees

received lower evaluations and were not disciplined or terminated.” Although he

may not opine as to whether such facts constitute evidence of pretext, the facts of

his evaluations and the other employees’ treatment are not legal conclusions.

      UTD contends that documents attached to Addante’s first declaration and

certain statements in Addante’s second declaration are inadmissible hearsay. The

first document at issue is an e-mail Addante sent to a colleague shortly after filing

his sexual harassment complaint that contains a discussion of the circumstances

surrounding his complaint. Addante included this document in support of his

contention that UTD retaliated against him for filing the sexual harassment

complaint. The parties do not contest whether he actually filed the complaint; thus,

the e-mail was not offered to prove the truth of the matter asserted, and it was not

hearsay. See TEX. R. EVID. 801(d). Even if it was error to admit the e-mail, however,

such error was harmless because it was cumulative of other evidence offered by

UTD. Waldrip, 380 S.W.3d at 132. The remaining documents are letters and e-mail

                                        –4–
correspondence between Addante and students and colleagues regarding his

nomination for various awards. Addante does not explain why he attached these

documents to his first declaration, but they appear to be circumstantial evidence of

pretext offered to undercut UTD’s contention that he was not a good teacher.

However, UTD does not contest the matters asserted in the documents, and Addante

did not offer the documents to prove the matters asserted therein. Accordingly, they

are not hearsay. See TEX. R. EVID. 801(d).

      UTD likewise contends that the “documents and document excerpts inserted

in” Addante’s second declaration are hearsay. Addante attested that the documents

were produced by UTD as part of discovery. Indeed, Addante’s second declaration

even cites UTD’s Bates numbers for the documents excerpted. “Discovery products

not on file with the clerk may be used as summary judgment evidence” if copies or

notice of intent to use the material is filed and served on the parties. TEX. R. CIV. P.

166a(d). UTD did not object that Addante failed to provide copies or notice. Even

assuming it was error to admit the documents, however, UTD failed to show how

these documents probably caused the rendition of an improper judgment. See

Waldrip, 380 S.W.3d at 132. Based on the record before the Court, I would conclude

the trial court did not abuse its discretion in overruling UTD’s objections. See In re

J.P.B., 180 S.W.3d 570, 575 (Tex. 2005) (per curiam).




                                          –5–
      Protected Activities

      The majority concludes that Addante’s April 10, 2014 anonymous sexual

harassment complaint regarding Dr. Michael Rugg, co-director in UTD’s Center for

Vital Longevity (CVL) and Addante’s supervisor at the CVL, is the only protected

activity at issue. In arriving at this conclusion, however, the majority summarily

disregards Addante’s evidence. When properly considered, however, Addante’s

evidence is sufficient to establish that he not only reported sexual harassment but

also opposed apparent gender discrimination.

      Specifically, Addante sent a letter to Acting Provost Inga Musselman on

August 3, 2015, shortly after being reappointed for the 2015-2016 year. In the letter,

Addante complained of a disparity in pay between himself and Dr. Eva LaDow.

Addante stated that he did not want UTD to “inadvertently become non-compliant

with federal law prohibiting gender discrimination in pay for its Senior Lecturers.”

He then outlined the pay gap between himself and LaDow. Purportedly quoting the

EEOC, he also noted, “[T]he Equal Pay Act requires that men and women in the

same workplace be given equal pay for equal work. The jobs need not be identical,

but they must be substantially equal.” Addante informed Musselman that “the

current pay discrepancy is the type of discrepancy forbidden by Title IX statutes”

and offered that she should correct the discrepancy to remain “compliant with federal

Title IX policies of equal pay for equal work.”



                                         –6–
       Incredibly, the majority concludes that Addante failed to identify the letter as

a protected activity in the proceedings below. The record reflects, however, that

Addante raised the issue in his petition, response to UTD’s plea to the jurisdiction,

and EEOC charge. Specifically, Addante asserted in his petition that “UTD may not

treat faculty members differently based upon unlawful discrimination, including sex

discrimination” and that “UTD treats Dr. Addante differently because of his gender.

For example, UTD treated Dr. Addante differently in compensation to equitable

employees of other gender . . . .”

       Addante’s supplemental response to UTD’s plea include among Addante’s

“protected activities” that he “opposed and reported discrimination.” Directly

referencing the letter, his initial response states:

       When Dr. Addante inquired why [he was denied a standard merit raise],
       and noted a gender pay gap for instructors, the UTD President (who
       oversaw the sexual harassment claim investigation but never once saw
       Addante teach) then sent Dr. Addante a hostile letter threatening to fire
       him and falsely denigrating his teaching performance.

His response also devotes an entire subsection to “[p]rima facie case of gender

discrimination” in which Addante contends that he and “Dr. Ladow were similarly

situated” yet he was paid less. As evidence, Addante included his declaration that

incorporated a timeline citing the letter and asserting that Wildenthal’s September 4,

2015 response was “retaliation for . . . whistleblower of differential treatment based

on gender.” His response also cited evidence contained in UTD’s own plea

addressing Addante’s gender discrimination claim. UTD included Addante’s letter

                                           –7–
as an exhibit attached to its plea. UTD also included Musselman’s affidavit in which

Musselman noted Addante’s letter, stating, “Dr. Addante emailed to accept his

reappointment and also ask why he did not receive a raise and was not paid the same

as another Senior Lecturer I at UTD, Dr. Eva LaDow.”

      Finally, Addante alleged in his EEOC charge that UTD “discriminated and

retaliated against me on the basis of sex.” Citing the letter, Addante asserted:

      I accepted the offer for continued employment at a lower rate,
      reluctantly, out of necessity. Included with my acceptance is a letter
      respectfully requesting a compensation that is commensurate with
      experience and which is compliant with Title IX for gender equity
      among equally-qualified peers in the same position (e.g. Dr. Eva
      Ladow’s $75,000), as well as the basic standard of living raise that had
      been provided every year prior.

Thus, the record reflects ample evidence that Addante identified the August 3, 2015

letter to Musselman as a protected activity. See TEX. LABOR CODE § 21.055

(prohibiting retaliation against a person who “opposes a discriminatory practice”).

      Causal Link

      To state a prima facie case of retaliation, Addante needed only show “a

minimal causal link between the protected activity and the adverse action.” Clark,

544 S.W.3d at 789. The majority focuses on one protected activity: Addante’s sexual

harassment complaint. With respect to this activity, the majority addresses two

points: (1) Addante’s contention that B. Hobson Wildenthal, Provost and President

ad interim of UTD at the time of the events in question, knew Addante was the

anonymous complainant; and (2) the temporal proximity between the complaint and

                                         –8–
the denial of Addante’s reappointment. The majority concludes there is no

competent evidence showing Wildenthal knew Addante was the complainant and

there is no temporal proximity between the two events. Setting aside my

disagreement that the sexual harassment complaint is the only protected activity at

issue, I disagree with the majority’s analysis as to the sexual harassment complaint.

      Despite concluding that Addante’s declarations are inadmissible, the majority

cites UTD’s EEO Director Marco Mendoza’s investigation notes, which Addante’s

second declaration discussed, as the only evidence of Wildenthal’s knowledge. To

the contrary, there is much more evidence in the record regarding this question,

including evidence offered by UTD. Specifically, Addante’s EEOC charge, attached

to UTD’s plea, contains Addante’s narrative in which he states that he sent an e-mail

to Mendoza on July 17, 2014, seeking a copy of the investigative report. Addante

alleges that he received a response the next day from Mendoza and “UT Human

Resource Director & Associate Vice President Collen Dutton.” There is no evidence,

however, that Addante included Dutton or consented to Dutton’s participation in the

discussion with Mendoza. Addante’s narrative also indicates that he was approached

by “UTD Director of Audit and Compliance” Toni Stephens, who acknowledged

that she knew about the investigation. The circumstances in which Stephens

approached Addante imply that she also knew he was the complainant. Addante’s

narrative likewise recounts a meeting with Dr. James Bartlett, one of Addante’s

supervisors, in which Bartlett “called [him] out for having reported an anonymous

                                        –9–
report of sexual harassment” against Rugg. Addante notes that Bartlett should not

have known about the complaint.

      Other evidence included in Addante’s second declaration shows that Rugg

and Wildenthal could have deduced that the anonymous complainant was Addante.

Specifically, Addante included excerpts from notes taken of witness interviews. The

notes, produced by UTD in discovery, reflect witness testimony that Rugg’s CVL

lab was “a small lab” such that the witness was “not sure [Rugg] couldn’t know who

complained.” Addante also contended the Ethics and Compliance Hotline report,

also produced by UTD, “lists five different people, including three women and two

male post doc employees.” He asserted that Wildenthal could deduce his identity

from this report because “there were nearly no other options of male post docs.”

Additionally, Addante asserted in his declarations and deposition testimony that

Rugg’s wife was Wildenthal’s assistant. Thus, if Rugg figured out who the

complainant was, it is reasonable to conclude that his wife conveyed that information

to Wildenthal. Although Addante does qualify his assertion as merely his belief,

UTD did not contest or object to this assertion. See Grand Prairie Indep. Sch. Dist.

v. Vaughan, 792 S.W.2d 944, 945 (Tex. 1990) (failure to object to defects in form

results in waiver).

      Additionally, Addante sent an e-mail to a colleague shortly after filing the

complaint. In the e-mail, Addante discussed the events leading up to the complaint.

Addante even attached a copy of the complaint to the e-mail. Moreover, Addante

                                       –10–
admitted in the e-mail that he initially informed another person in the CVL lab of

the complaint before filing it with HR. Addante stated:

      I had informed one of the ladies in charge of our Center, and reported
      it to her as a first pass. But ultimately, she really was neither the proper
      person to inform nor did she have the authority to do anything about it,
      since she was effectively the head secretary there and it was her boss
      too.

This e-mail shows that at least two other people knew Addante was the complainant,

one of whom was Addante’s co-worker under Rugg. When viewed in its entirety,

evidence produced by both parties shows that other persons knew about Addante’s

complaint. This is sufficient to raise a fact question about whether Wildenthal knew

and, if so, when did he so learn. See Clark, 544 S.W.3d at 771 (non-movant need

only raise a fact issue to survive a plea to the jurisdiction).

      The majority attempts to diminish any possibility that Wildenthal knew of

Addante’s identity by pointing out that he approved Addante’s initial hire “on or

before July 3, 2014—almost three months after his April 10, 2014 complaint.” Dean

Bert Moore’s initial offer letter to Addante was dated July 3, 2014. Wildenthal’s

affidavit, offered by UTD in support of its plea, indicates, however, that UTD’s

“budget decisions are normally made in April or May, but decisions regarding

reappointment of faculty are not made final until around August 15th of each year

when the Provost issues formal reappointment letters.” (emphasis added). Thus, the

decision to hire Addante was made in “April or May,” not July. Considering

Mendoza’s investigation did not conclude until June, it is unlikely that Wildenthal

                                          –11–
knew Addante was the anonymous complainant when he approved his hire in “April

or May.” Indeed, it is reasonable to conclude that he learned about Addante only

after he was hired, and he was unable to act on the decision until Addante had been

reappointed. Wildenthal admits in his declaration that he did not know Addante had

been reappointed and assumed he would not be because he had already voiced his

displeasure over the hire to Moore. Thus, the earliest Wildenthal could have taken

adverse action against Addante was after he learned Addante had been reappointed.

      The majority’s error is further compounded by the majority’s failure to

consider Addante’s letter to Musselman. According to Wildenthal’s affidavit,

“decisions regarding reappointment of faculty are not made final until around

August 15th of each year.” Consistent with this testimony, Musselman sent the

reappointment letter to Addante on August 1, 2015, and Addante sent his letter

concerning his compensation to Musselman on August 3, 2015. Wildenthal issued

his September 4, 2015 letter voicing his displeasure with Addante’s reappointment

immediately after he was reappointed and after Addante complained of gender

discrimination. This one-month gap is close enough in temporal proximity to show

causation. See Clark, 544 S.W.3d at 790 (“Temporal proximity is relevant to

causation when it is ‘very close.’”).

      Even though temporal proximity generally requires the protected action and

retaliation to be close in time, the seventeen-month gap between Addante’s April 10,

2014 complaint and Wildenthal’s September 4, 2015 letter does not disprove

                                        –12–
causation as to Addante’s sexual harassment complaint. As discussed, Wildenthal

could not have learned that Addante was the anonymous complainant until after

Addante had already been hired. If Wildenthal assumed Addante would not be

reappointed, as his affidavit contends, the earliest he could have taken action would

be after Moore reappointed Addante in August of 2015. Thus, the seventeen-month

gap between Addante’s complaint and Wildenthal’s letter does not disprove

causation. Accordingly, I would conclude that Addante proved a prima facie case of

retaliation.

       Pretext

       Under the McDonnell Douglas framework, once a plaintiff provides prima

facie proof of his claim and the defendant provides evidence of a legitimate, non-

retaliatory reason for the adverse action, the burden shifts back to the plaintiff to

raise a fact issue by presenting some evidence the defendant’s articulated reason was

false or not credible. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

148 (2000); see also St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993);

Chandler v. CSC Applied Techs., LLC, 376 S.W.3d 802, 814 (Tex. App.—Houston

[1st Dist.] 2012, pet. denied).

       Circumstantial evidence of pretext may include the employer’s failure to

follow its usual policies and procedures in carrying out the challenged employment

actions; discriminatory treatment in comparison to similarly situated employees;

knowledge of the discrimination charge by those making the adverse employment

                                       –13–
decision; evidence the stated reason for the adverse employment decision was false

or not credible; and the temporal proximity between the employee’s protected

activity and the adverse employment decision. Crutcher v. Dallas Indep. Sch. Dist.,

410 S.W.3d 487, 494 (Tex. App.—Dallas 2013, no pet.); see also Clark, 544 S.W.3d

at 790. To carry this burden, the plaintiff must rebut each non-retaliatory reason

articulated by the employer. Crutcher, 410 S.W.3d at 493 (quoting McCoy v. City of

Shreveport, 492 F.3d 551, 557 (5th Cir. 2007)).

      UTD contends it asserted three legitimate, non-retaliatory reasons for denying

Addante’s reappointment and merit raise: poor course evaluations for the Fall 2014

semester, Wildenthal’s disapproval of hiring “UTD postdocs” for non-tenured

teaching positions, and Wildenthal’s understanding that Moore would not reappoint

Addante for the 2015-2016 year. According to the majority, Addante addressed only

one of these reasons: poor course evaluations. Even then, the majority concludes that

Addante failed to produce competent evidence to rebut that reason. Accordingly, the

majority concludes that Addante failed to rebut all of UTD’s legitimate, non-

retaliatory reasons for its adverse actions against Addante. I disagree.

      In support of its contention that it offered three reasons for the adverse actions,

UTD directs the Court to Wildenthal’s affidavit and September 4, 2015 letter. In

each document, Wildenthal stresses that Addante was not reappointed due to low

student evaluations in the Fall 2014 semester. Although he also voiced his

displeasure with hiring “UTD postdocs” to non-tenured positions, he does not claim

                                         –14–
that UTD is prohibited from doing so or that this is the reason Addante was released.

Rather, he merely stated his understanding that Moore would not reappoint Addante

for the 2015-2016 year because he had voiced his displeasure with the practice to

Moore. Despite this, Moore reappointed Addante anyway. Thus, the only reason

provided in either of these documents is Addante’s poor course evaluations for the

Fall 2014 semester. Addante recognized in his first supplemental response to UTD’s

plea that UTD had offered only this one reason.

      The record reflects evidence sufficient to raise a fact question as to whether

UTD’s sole reason was merely pretext. As I have previously discussed, Wildenthal

issued his September 4, 2015 letter one month after Addante informed Musselman

of apparent gender discrimination. The temporal proximity between these two events

is sufficient circumstantial proof of pretext. See Crutcher, 410 S.W.3d at 494.

Addante also provided evidence via his declarations that his student evaluation

scores were not the lowest in the school, yet instructors with lower scores were

allowed to remain. This evidence of discriminatory treatment in comparison to

similarly situated employees is likewise proof of pretext. See id. Additionally,

although Wildenthal indicated in his letter and affidavit that he disapproved of hiring

“UTD postdocs” into non-tenured teaching positions, the record reflects that he

knew of and approved of Addante’s initial appointment to such a position in 2014.

This viewed in light of Moore’s decision to reappoint Addante after Wildenthal

allegedly told him not to raises a question of credibility. See id. Addante’s evidence

                                        –15–
also included a recommendation letter from Bartlett to an unnamed institution. In

the letter, Bartlett extols Addante’s virtues as a teacher and poses the question: “You

might ask why we are not ourselves considering [Addante] for a tenure track

position.” Bartlett cites only budget limitations and the need for “animal-based

System Neuroscience faculty” as the reason UTD did not consider Addante for a

tenure track position. Bartlett’s letter casts further doubt on Wildenthal’s credibility.

See id. As previously noted, the evidence is also sufficient to raise a question of fact

as to whether Wildenthal knew that Addante was the anonymous complainant on the

April 10, 2014 sexual harassment complaint. See id. Indeed, the undisputed evidence

of hiring decisions being made by people other than Wildenthal, and in defiance of

Wildenthal’s wishes, is sufficient to raise a question of whether Wildenthal was the

sole decision-maker. See id. Moreover, the undisputed evidence shows that

Wildenthal knew Addante had submitted a gender discrimination complaint to

Musselman on August 3, 2015. See id. Accordingly, I would conclude that Addante

successfully rebutted UTD’s legitimate, non-retaliatory reasons for its decisions not

to reappoint him and deny his merit raise.

      The evidence presented by both parties is sufficient to provide prima facie

proof of Addante’s claims and rebut UTD’s legitimate, non-retaliatory reasons for

not reappointing Addante and denying his merit raise. Under this record, I would

affirm the trial court’s order denying the plea to the jurisdiction.



                                         –16–
     Because the majority concludes otherwise, I respectfully dissent.




                                         /Robbie Partida-Kipness/
                                         ROBBIE PARTIDA-KIPNESS
                                         JUSTICE



200376DF.P05




                                     –17–